Title: To Benjamin Franklin from [Le Roy], [22 July 1777]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


  This note was preceded by two other letters from him, neither of which deserves to be printed in full. They are undated, but show the order in which they were written. The earlier is in French and in the third person; it puts forward the names of three men for service in the American army. The first is M. de Beaussancourt, about whom Le Roy spoke to Deane a long time before; he is thirty-six, served throughout the last war, and after it was a brevet major in the Polish service. The second is a chevalier de Bony, twenty-six and with ten years’ service behind him, who is currently a lieutenant in the Royal Comtois regiment. The third is M. de Belle Isle, an excellent engineer now in service, who is related to the comte d’Hérouville. The second letter, also in French, is from Passy and was in all likelihood written just before this one. It speaks of importuning Franklin again, now for the chevalier de Ꝃninon, an officer of twenty-three from Brittany, who wants to join Lafayette and the others and has high recommendations from superior officers. His sponsor is M. de Coetlosquet, the old Bishop of Limoges, who was tutor to the King and his brothers and retains great influence at court. Captain Johnson at Morlaix is ready to take the young man on board as soon as Franklin authorizes him to do so; the Bishop’s nephew will call this morning for the answer. Franklin did not know what to make of “Ꝃninon,” and doubtless said so to the nephew; the present note is Le Roy’s explanation. We assume from its phrasing that it was written on the 22nd, after he knew that the authorization (the following letter) would be forthcoming but before it went off.
 
[July 22, 1777]
  I am Sorry my Dear friend to have given You So much trouble to read the name of the Gentleman; his name is Le chevalier de Ꝃninon that is, the manner that the people of little Britainy write the first part of their names that begin by Ker as the [they] say Kermadec or Ꝃmadec. So in writing the word exactly in this manner, Ꝃninon to Captain Johnson the people of Morlaix will quickly tell him that you mean the gentleman for whom I writ to you. Accept of my best and Hearty Thanks my Dear friend till I have the pleasure of seen you.
The Honourable Dr Franklin
